DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Drawings
The examiner hereby withdraws the previous objection to applicant’s replacement drawing Fig. 4 filed 10/29/2021 in view of applicant’s claim amendments filed 02/04/2022.  Specifically regarding the amendments to Claim 17 filed 10/29/2021, the objection is withdrawn because applicant cancelled the new-matter limitation of a “capping layer that is separate from and disposed on a cathode”.  Accordingly, these replacement drawings are now approved.

Specification
Similarly, the examiner also hereby withdraws the previous objection to applicant’s amendments to their specification filed 10/29/2021 in view of applicant’s claim amendments filed 02/04/2022.  Accordingly, applicant’s amendments to their specification filed 10/29/2021 are now approved.

Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding instantly amended Claim 17 at Lines 13-14:
Based on ¶ [58] of the instant specification filed 03/22/2019, the examiner submits that one of ordinary skill in the art would reasonably interpret the limitation “wherein the buffer layer consists essentially of one or more materials fabricable without the use of an oxygen-containing gas” [emphasis examiner’s] to mean a material that is “deposited or otherwise fabricated over the OLED without using any oxygen-containing gases as part of the deposition process”.  Applicant’s ¶ [58] further explains “[t]hus, even if oxygen-containing gases are used during the fabrication process of the barrier layer 430, the continuously coated planar buffer layer may separate the oxygen-containing materials from the oxygen-sensitive layers of the OLED”.  The instant specification also teaches (e.g. see ¶ [64-70]) that the buffer layer 410 may comprise various oxide materials, which by virtue of being oxygen-containing compounds, one of ordinary skill in the art would reasonably understand as requiring the use of an oxygen-containing gas at some point during the fabrication process.  Otherwise, one of ordinary skill in the art could not reasonably provide oxygen to produce the disclosed oxide materials. 
Therefore, even though a buffer layer comprising oxygen-containing materials would seemingly contradict the plain meaning of a “buffer layer… fabricable without the use of an oxygen-containing gas” [emphasis examiner’s], the instant specification at ¶ [58] has sufficiently redefined the term.  Specifically, based on applicant’s disclosure it appears that although buffer layer 410 per se may not be deposited simultaneously with an oxygen-containing gas, the buffer layer 410 still subsequently acquires oxygen-containing materials from other oxygen-sensitive layers (e.g. barrier layer 430) which were themselves deposited with the use of an oxygen-containing gas.  The instant disclosure then requires that the examiner adopt this process-dependent interpretation for the purposes of examination.
Consequently regarding Claim 17, for examination purposes the limitation of “fabricable without the use of an oxygen-containing gas” will be interpreted as a property that a prior-art material either does or does not inherently possess (i.e. the prior-art material either can or cannot possibly be fabricated “without the use of an oxygen-containing gas”).  Furthermore, the examiner submits that a prior art reference will anticipate this limitation if the prior art teaches a “buffer layer” that includes a material that is “fabricable without the use of an oxygen-containing gas”, consistent with the other structural limitations of the instant claims.



Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejection of Claim 17 is hereby withdrawn in view of applicant’s claim amendments filed 02/04/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 (newly submitted 10/29/2021) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner initially points out that because the instant continuation application claims priority to provisional parent case App. No. 62/245,088, all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)
--Regarding Claim 29:
The limitation “7wherein the OLED has a first side, and the capping layer and the cathode are only disposed over the first side of the OLED” is not supported by the originally filed application.  First, this limitation finds no textual support in the originally filed specification.  Second, applicant’s originally filed drawings fail to illustrate any capping layer; therefore, it follows that applicant’s illustrated figures cannot conceivably provide support for the specific “capping layer” structure of Claim 29 if applicant’s original drawings neglected entirely to illustrate a “capping layer”.  Furthermore, although the instant specification does teach that “a buffer layer is disposed over a cathode/capping layer or other layer of an OLED” (see ¶ [58] of the originally filed specification), the originally filed application fails to teach that the “the capping layer and the cathode are only disposed over the first side of the OLED” as required by Claim 29.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.
In the instant case, the examiner submits that a method embodiment containing “7the capping layer and the cathode are only disposed over the first side of the OLED” of non-original Claim 29 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 29.  Consequently, Claim 29 must be rejected as lacking adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 & 29 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Pre-Grant Pub. 2004/0021415 to Vong et al. (from hereinafter Vong) in view of U.S. Pre-Grant Pub. 2012/0326139 to Chen (from hereinafter Chen, prior art of record).
Regarding amended Claim 17 (as best understood), Vong teaches a method (e.g. see Fig. 1 reproduced below for convenience) comprising: 
depositing a buffer layer (e.g. metal/metal alloy layer 28; see ¶ [0018]) over an organic light emitting device (e.g. “luminescent region” 16; see ¶ [0017-19]) disposed on a substrate (12; see ¶ [0017-19]), 
wherein a material of the buffer layer (28) is at least one selected from the group consisting of:
metals (e.g. see ¶ [0018] teaching “metal or metal alloy layer 28… comprised of [sic] Li, Be, Na, Mg, K, Ca, Rb, Sr, Cs, Ba, Ce, La, Nd, Sm, In, LiAl, or Mg:Ag”), metal oxides, metal nitrides, metal oxy-nitrides, metal carbides, metal oxy-borides and hybrid organic-inorganic materials; and 
depositing a first barrier layer (e.g. “second dielectric material layer” 30; see ¶ [0018]) over the buffer layer (28), the first barrier layer (30) comprising one or more materials selected from the group consisting of: 
a metal oxide (see ¶ [0018] teaching “second dielectric material layer 30… [including] for example, an inorganic layer comprised of [sic]… aluminum oxide (Al2O3)”), a hybrid organic-inorganic oxide, a metal nitride, a metal oxy-nitride a metal carbide, a metal oxy-boride barrier material, and a combination thereof; 
wherein the buffer layer (28) protects at least a capping layer (e.g. 26; see ¶ [0018]) and a cathode (e.g. 22; see ¶ [0017-19]) of the OLED (16) from oxygen-induced and water vapor-induced damage during the deposition of the first barrier layer (30; see ¶ [0018] teaching “passivation region [24, which includes buffer layer 28] functions as a moisture barrier, that prevents, or at least reduces, the permeation of ambient moisture and/or oxygen to the cathode, the luminescent region, and the anode”.  Accordingly, by virtue of buffer layer 28 constituting a physical barrier that covers both cathode 22 and capping layer 26 before first barrier layer 30 can be deposited on buffer layer 28 [see Fig. 1], one of ordinary skill in the art would reasonably conclude that buffer layer 28 “protects” cathode 22 and capping layer 26 from oxygen/water damage during deposition of the subsequently formed first barrier layer 30),
wherein the buffer layer (28) consists essentially of (see below for discussion of interpreting, for examination purposes, “consists essentially of” to mean “comprising” in light of the instant specification) one or more materials that is fabricable without the use of an oxygen-containing gas (i.e. the examiner submits that one of ordinary skill in the art would immediately appreciate that each of the various metals/metal alloys Vong utilizes to form buffer layer 28 [see again ¶ 0018] is “fabricable without the use of an oxygen-containing gas”; see MPEP § 2112.01 regarding the anticipation of inherent properties).

    PNG
    media_image1.png
    260
    466
    media_image1.png
    Greyscale

Vong may not explicitly teach that the first barrier layer (30) is deposited at room temperature or at temperatures below a glass transition temperature of an organic material disposed within the OLED (16), and
that the buffer layer (28) is deposited at a temperature lower than the glass transition temperature of the organic material disposed within the OLED (16).
Chen does teach a similar method of depositing layers of an OLED device, the method comprising depositing subsequent layers at respective temperatures lower than respective glass transition temperatures of previously deposited layers, such as an organic material layer disposed within the OLED (e.g. see ¶ [0056] teaching “the glass transition temperature of each subsequently baked layer should be less that [sic] the glass transition temperature of any proceeding baked layer so as to prevent or minimize the movement or alteration of the previously baked layers”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to deposit both the first barrier layer (e.g. 13) and the buffer layer (11) of Vong at either room temperature or at a temperature below a glass transition temperature of the organic OLED layers, because Chen teaches that this process sequence of forming subsequent OLED layers below the glass transition temperature(s) of previously deposited OLED layers predictably and beneficially minimizes OLED layer degradation (see Chen ¶ [0056]).  
Furthermore, Chen demonstrates that this process sequence of depositing subsequent layers at respective temperatures lower than respective glass transition temperatures of previously deposited layers (e.g. such as an organic material layer disposed within the OLED) is an art-recognized equivalent procedure used for the same purpose of sequentially depositing semiconductor layers in an OLED device. (See MPEP § 2144.06)  
Finally regarding Claim 17 and the transitional phrase “wherein the buffer layer consists essentially of…”, the MPEP § 2163 teaches that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  
In the instant case, the examiner notes that applicant’s invention fails to clearly indicate any basic or novel characteristics of the buffer layer composition.  Applicant’s specification only generally teaches (see ¶ [58]) that the “continuously coated planar buffer layer may consist essentially of one or more materials that is fabricable without the use of an oxygen-containing gas, i.e., it may include only trace, miniscule, or undetectable amounts of other materials, such that the presence of the other materials is insufficient to affect the properties of the continuously coated planar buffer layer. Preferably, any such trace materials will be insufficient to damage any layers of an underlying OLED”.  Such general language fails to make clear what material amounts would affect the properties of the buffer layer or damage any layers of an underlying OLED.
Therefore, for the purposes of examination “consisting essentially of” will be interpreted as “comprising”.

Regarding Claim 29, Vong teaches the method of claim 17, wherein the OLED (16) has a first side (e.g. top side, as oriented in Fig. 1), and the capping layer (26) and the cathode (22) are only disposed over the first side of the OLED (e.g. top side of 16).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vong and Chen as applied to Claim 17 above, and further in view of U.S. Pre-Grant Pub. 2014/0138719 to Maindron et al. (from hereinafter Maindron, prior art of record).
Regarding Claim 20, Vong teaches the method of claim 17, including the first barrier layer (30). 

Vong may not explicitly teach the method of claim 17, further comprising depositing a second barrier layer (e.g. 14 and/or 15; see ¶ [0080-81]) over the first barrier layer (30).
Maindron does teach a similar method (e.g. Figs. 1-5 & 18; see Fig. 5 reproduced below for convenience) comprising depositing a second barrier layer (e.g. 14 and/or 15; see ¶ [0080-81]) over an analogous first barrier layer (e.g. “inner inorganic layer” 13; see ¶ [0080-81]).


    PNG
    media_image2.png
    221
    472
    media_image2.png
    Greyscale


Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to deposit a second barrier (e.g. the encapsulation structure 14/15 of Maindron) over the first barrier layer (30) of Vong to predictably and beneficially protect the OLED from deterioration due to moisture and other contaminants (see Maindron ¶ [0072, 84, & 92]).  Furthermore, Maindron demonstrates that this encapsulation structure is an art-recognized equivalent used for the same purpose of packaging OLED display devices (see MPEP § 2144.06).


Claim(s) 19 & 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vong and Chen as applied to Claim 17 above, and further in view of U.S. Pre-Grant Pub. 2012/0003451 to Weigel et al. (from hereinafter Weigel, prior art of record).
Regarding Claim 19, Vong teaches the method of claim 17. 
Vong may not explicitly teach wherein the first barrier layer (30) is deposited in the same chamber as the buffer layer (28) without removing the OLED (16) and the buffer layer (28) from the chamber.
Weigel does teach a similar method wherein an analogous first barrier layer (e.g. 226; see Fig. 2 below and ¶ [0019, 69-70]) is deposited in the same chamber as a buffer layer (e.g. 224 and/or one or more of multi-layer organic/inorganic dyads 226/228; see ¶ [0019] teaching “second polymer layer 228 and inorganic barrier layer 226 can be called a dyad… [and] [a]lthough only one dyad is shown in FIG. 2 (and FIG. 4), assembly 200 can include additional dyads (e.g., 1, 2, 3, 5, 10, or more additional dyads) between pressure sensitive adhesive layer 210 and first polymer layer 224”; see also ¶ [0063-69]) without removing an OLED (see ¶ [0117]) and the buffer layer (224 and/or 226/228) from the chamber (e.g. see ¶ [0064] teaching “the polymer layers [e.g. 228] and inorganic barrier layer [e.g. 226] are sequentially deposited in a single pass vacuum coating operation with no interruption to the coating process [Weigel’s disclosed simultaneous, multi-layer composite deposition reasonably requires using same chamber with no time allowed for removal from chamber]”; see also ¶ [0074] teaching “multi-process vacuum chamber”;; see also ¶ [0180-187] teaching multi-layer deposition in one chamber, wherein a “UV-PET film was then re-oriented in the deposition chamber to deposit [barrier layers] in subsequent passes… [and the] UV-PET was treated with a nitrogen plasma and then covered respectively with barrier layers of acrylate, SiAlOx, SiOx, a second acrylate, and a second SiAlOx layer”; the examiner submits that one of ordinary skill in the art would conclude that Weigel’s disclosed sequence of acrylate/oxide “barrier layers” anticipate the claimed “buffer layer” and “first barrier layer”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to deposit the first barrier layer (30) and the buffer layer (28) of Vong in the same chamber without removing the OLED (16) and the buffer layer (28) from the chamber, because Weigel teaches that this deposition process predictably and beneficially enhances coating efficiency while also simplifying the coating process (see Chen ¶ [0065 & 74-75]).  Furthermore, Weigel demonstrates that this process sequence is an art-recognized equivalent procedure used for the same purpose of depositing barrier layers in an OLED device package (see MPEP § 2144.06).
Finally, see also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer and barrier layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. depositing different layers using same chamber without removing therefrom) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 21, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) and the first barrier layer (another one or more of 226/228) are deposited using the same process (e.g. “vapor deposition”; see ¶ [0064] also teaching “the polymer layers [e.g. 228] and inorganic barrier layer [e.g. 226] are sequentially deposited in a single pass vacuum coating operation with no interruption to the coating process”).
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. using same deposition process for different layers) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 22, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more multi-layer organic/inorganic dyads 226/228; see ¶ [0019]) comprises multiple materials (see ¶ [0019] teaching “second polymer layer 228 and inorganic barrier layer 226 can be called a dyad.…[and] [a]lthough only one dyad is shown in FIG. 2 (and FIG. 4), assembly 200 can include additional dyads (e.g., 1, 2, 3, 5, 10, or more additional dyads) between pressure sensitive adhesive layer 210 and first polymer layer 224”;; accordingly, the examiner submits that one of ordinary skill in the art would conclude that any one or more of Weigel’s multi-layer organic/inorganic “dyads” reasonably anticipates the instantly claimed “buffer layer” comprising multiple materials).

Regarding Claim 23, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a technique (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: physical vapor deposition (PVD; e.g. “vapor deposition”, see ¶ [0064]), chemical vapor deposition (CVD; e.g. “PECVD”, see ¶ [0084, 90]), plasma polymerization (e.g. see “plasma deposited polymer”; ¶ [0076-79]), or a combination thereof.  
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 24, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a PVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: 
sputtering (see ¶ [0070]) , evaporation (e.g. “flash evaporation”; see ¶ [0064]), and e-beam deposition  (e.g. “using an electron beam apparatus”; see ¶ [0064]), and a combination thereof, using a target comprising one or more materials selected from the group consisting of Al, Ni, Cr, Au, Ti, Pt, Ag, Mg, Yb, silicon oxide, aluminum oxide, indium oxide, tin oxide, zinc oxide, indium tin oxide, indium zinc oxide, aluminum zinc oxide, tantalum oxide, zirconium oxide, niobium oxide, molybdenum oxide, silicon nitride, aluminum nitride, boron nitride, titanium nitride, aluminum oxy-nitride, silicon oxy-nitride, boron oxy-nitride, tungsten carbide, boron carbide, silicon carbide, zirconium oxy-boride, titanium oxy-boride and combinations thereof (see ¶ [0070] teaching a substantially identical list of art-recognized material substitutions; Furthermore, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill).

Regarding Claim 25, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a PVD process (see ¶ [0062, 64, 70] for list of art-recognized deposition techniques including e.g.: evaporation, sputtering, using electron beam apparatus; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) using a target comprising one or more materials selected from the group consisting of: 
Al, Ni, Cr, Au, Ti, Pt, Ag, Mg, Yb, silicon oxide, aluminum oxide, indium oxide, tin oxide, zinc oxide, indium tin oxide, indium zinc oxide, aluminum zinc oxide, tantalum oxide, zirconium oxide, niobium oxide, molybdenum oxide, silicon nitride, aluminum nitride, boron nitride, titanium nitride, aluminum oxy-nitride, silicon oxy-nitride, boron oxy-nitride, tungsten carbide, boron carbide, silicon carbide, zirconium oxy-boride, titanium oxy-boride and combinations thereof (see ¶ [0070] teaching a substantially identical list of art-recognized material substitutions; Furthermore, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill).

Regarding Claim 26, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a CVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: atomic layer deposition (ALD; see ¶ [0062]), plasma enhanced chemical vapor deposition (PECVD; see ¶ [0084, 90]), and plasma assisted atomic layer deposition and a combination thereof.
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 27, Vong, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a CVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: 
atomic layer deposition (ALD; see ¶ [0062]), plasma enhanced chemical vapor deposition (PECVD; see ¶ [0084, 90]), and plasma assisted atomic layer deposition and a combination thereof, using a precursor comprising one or more materials selected from the group (e.g. see ¶ [0090] teaching list of substantially-identical art-recognized material substitutions) consisting of: 
hexamethyl disiloxane (HIMDSO) and tetrathylorthosilicate (TEOS; see ¶ [0090]); methylsilane; dimethylsilane (DMS); vinyl trimethylsilane; trimethylsilane; tetramethylsilane; ethylsilane; disilanomethane; bis(methylsilano)methane; 1,2-disilanoethane; 1,2-bis(methylsilano)ethane; 2,2-disilanopropane; 1,3,5-trisilano-2,4,6-trimethylene; dimethylphenylsilane; diphenylmethylsilane; tetraethylortho silicate; dimethyldimethoxysilane; 1,3,5,7- tetramethylcyclotetrasiloxane; 1,3-dimethyldisiloxane; 1,1,3,3-tetramethyldisiloxane; 1,3- bis(silanomethylene)disiloxane; bis(1-methyldisiloxanyl)methane; 2,2-bis(1- methyldisiloxanyl)propane; 2,4,6,8-tetramethylcyclotetrasiloxane; octamethylcyclotetrasiloxane; 2,4,6,8,10-pentamethylcyclopentasiloxane; 1,3,5,7-tetrasilano-2,6-dioxy-4,8-dimethylene; hexamethylcyclotrisiloxane; 1,3,5,7,9-pentamethylcyclopentasiloxane; hexamethoxydisiloxane (e.g. “HMDSO”; see ¶ [0090]); hexamethyldisilazane (HMDS; see ¶ [0090]); divinyltetramethyldisilizane; hexamethylcyclotrisilazane; dimethylbis(Nmethylacetamido)silane; dimethylbis-(N-ethylacetamido)silane; methylvinylbis(Nmethylacetamido)silane; methylvinylbis(N-butylacetamido)silane; methyltris(Nphenylacetamido)silane; vinyltris(N-ethylacetamido)silane; tetrakis(N- methylacetamido)silane; diphenylbi s(diethylaminoxy)silane; methyltri s(diethylaminoxy)silane; and bis(trimethylsilyl)carbodiimide, diethyl zinc, dimethyl zinc, zinc acetate, titanium tetrachloride, tetrakis-dimethylamidotitanium (TDMAT) and tetrakis- diethylamidotitanium(TDEAT), titanium ethoxide, titanium isopropoxide, titanium tetraisopropoxide, aluminum isopropoxide, trimethyl aluminum, dimethyltin diacetate, zinc acetylacetonate, zirconium hexafluoroacetylacetonate, trimethyl indium, triethyl indium, cerium (IV) (2,2,6,6-tetramethyl-3,5-heptanedionate), and zinc carbamate and combinations thereof.
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.
Finally, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.

Response to Arguments
Applicant’s arguments with respect to Amended Claim 17 have been considered but are not persuasive in view of the new grounds of rejection detailed above, which were necessitated by applicant’s claim amendments filed 02/04/2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892